 



Exhibit 10.8.1
CARDICA, INC.
AMENDED AND RESTATED NOTE

     
 
  Redwood City, CA
US$3,000,000
  March 30, 2007

     Cardica, Inc., a corporation duly organized and existing under the laws of
the State of Delaware (the “Company”), for value received, hereby promises to
pay to Century Medical, Inc., a Japanese corporation (“Century”), or its
registered assigns (Century or its assigns being the “Registered Holder”), the
principal sum of THREE MILLION DOLLARS (US$3,000,000.00) in installments on the
principal repayment dates set forth on Schedule I hereto (each a “Principal
Repayment Date”), and to pay interest (computed on the basis of the actual
number of days elapsed and a year of 365 days) (i) on the unpaid principal
balance from the date of this Note until June 17, 2008 at the rate of five
percent (5%) per annum, or at the rate of six percent (6%) per annum from
June 18, 2008, payable quarterly in arrears on January 31, April 30, July 31 and
October 31 of each year (each, an “Interest Payment Date”) (commencing April 30,
2007) until such unpaid principal balance shall become due and payable (whether
at the Principal Repayment Date or by declaration, acceleration or otherwise);
and (ii) to the extent permitted by applicable law on each overdue payment of
principal or any overdue payment of interest, at a rate per annum equal to
twelve percent (12.0%) (computed on the basis of the actual number of days
elapsed and a year of 365 days) payable quarterly as aforesaid.
     The interest and principal payments payable with respect to this Note, on
any Interest Payment Date, on the Principal Repayment Date or by declaration,
acceleration or otherwise, pursuant to the Note Agreement (as defined herein),
shall be paid to Century in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts. Such interest and principal payments shall be made to Century in
accordance with the provisions of the Note Agreement.
     This Note is issued in replacement for that certain 5% convertible note due
June 17, 2008 (the “Original Note”), issued by the Company in an aggregate
principal amount of THREE MILLION DOLLARS ($3,000,000.00) pursuant to that
certain Subordinated Convertible Note Agreement dated June 16, 2003, as amended
by Amendment No. 1 to Subordinated Convertible Note Agreement dated August 6,
2003, and as further amended by that certain Amendment No. 2 to Convertible
Subordinated Note Agreement of even date herewith (collectively, the “Note
Agreement”). The indebtedness of the Company to Century evidenced by the
Original Note is continuing indebtedness and nothing herein shall be deemed to
constitute a payment, settlement or novation of the indebtedness evidenced by
the Original Note or as a release or to otherwise adversely affect any rights of
Century against the Company. All amounts outstanding under the Original Note
shall be transferred to, and be deemed to be outstanding under, this Note. The
Registered Holder of this Note is entitled to the benefits of the Note
Agreement, and may enforce the Note Agreement and exercise the remedies provided
for thereby or otherwise available in respect thereof.

 



--------------------------------------------------------------------------------



 



          This Note may be transferred or assigned by Century or the Registered
Holder as provided in the Note Agreement, provided that the right to receive
principal and/or interest payments on this Note may be assigned or transferred
only in one of the following methods: (1) by surrender of this Note to the
Company and (a) reissuance by the Company of this Note to the new Registered
Holder or (b) issuance by the Company of a new note to the new Registered
Holder; or (2) by notification to the Company of the transfer and a change by
the Company in the Company’s books identifying the new owner of an interest in
principal or interest on this Note. The Company shall at all times maintain a
book entry system which shall reflect ownership of this Note and interests
therein. In the event the first method of transfer is used, the Company shall
also change its records to reflect such transfer or reissuance. The method of
transfer, as detailed above, will be determined by mutual agreement of the
Company and the Registered Holder.
          In the case of an Event of Default (as defined in the Note Agreement),
the principal of this Note in certain circumstances may be declared or otherwise
become due and payable in the manner and with the effect provided in the Note
Agreement, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived.
          This Note is issued subject to the provisions of the Note Agreement
with respect thereto. Each Registered Holder of this Note, by accepting the
same, agrees to and shall be bound by such provisions.
          No reference herein to the Note Agreement and no provision of this
Note or of the Note Agreement shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of (and
premium, if any) and interest on this Note at the times, place and rate, and in
the coin or currency, herein prescribed.
          All terms used in this Note which are not defined herein shall have
the meanings assigned to them in the Note Agreement.
          This Note has been delivered to Century in Redwood City, California,
and the Note and the Note Agreement are governed by and shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of California, excluding choice-of-law principles.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed under its corporate seal.

              Dated as of March 30, 2007        
 
                    CARDICA, INC.
 
           
 
      By:     /s/ Bernard Hausen
 
           
 
           
 
      Its:     CEO
 
           
 
            Attest:        
 
           
By:
    /s/ Robert Y. Newell        
 
           
 
           
Its:
    CFO        
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PRINCIPAL REPAYMENT DATES

      Amount   Repayment Date
 
   
$1,000,000
  Within five (5) Business Days of the execution date of Amendment No. 2 to
Convertible Subordinated Note Agreement dated March 30, 2007
$2,000,000
  June 17, 2010 (the Maturity Date)

 